Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 15, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146680(52)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  ______________________________                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                    SC: 146680                                        Justices
  IN RE SANDERS, Minors                                             COA: 313385
                                                                    Jackson CC: 11-002828-NA
  ______________________________

         On order of the Chief Justice, the motion of amicus curiae Juvenile Appellate
  Practice Clinic of the University of Detroit Mercy School of Law to participate in oral
  argument on behalf of the minor children is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 15, 2013
                                                                               Clerk